567 So.2d 60 (1990)
Anthony FORNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1661.
District Court of Appeal of Florida, Fourth District.
October 3, 1990.
Richard L. Jorandby, Public Defender and Jeffrey L. Anderson, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Lynn Waxman, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from a guidelines departure sentence. The recommended sentence under the guidelines was 12-17 years. The trial court departed and sentenced appellant to 24 years. The reason for departure was "The defendant was recently released from supervision."
We affirm upon authority of Barfield v. State, 564 So.2d 616 (Fla. 4th DCA 1990). As in Barfield we certify the following question to be of great public importance:
DOES THE TEMPORAL PROXIMITY OF CRIMES ALONE PROVIDE A VALID REASON FOR DEPARTURE FROM THE SENTENCING GUIDELINES WITHOUT A FINDING OF A PERSISTENT PATTERN OF CRIMINAL CONDUCT?
AFFIRMED.
LETTS, WALDEN and WARNER, JJ., concur.